Title: II. To George III, King of Great Britain, 18 April 1803
From: Jefferson, Thomas
To: George III


            
              Great and Good Friend,
            
            I have made choice of      one of our distinguished citizens to reside near your Majesty, in the quality of Minister Plenipotentiary of the United States of America. He is well informed of the relative interests of the two Countries, and of our sincere desire to cultivate and strengthen the friendship and good correspondence between us; and from a knowledge of his fidelity, probity and good conduct, I have entire confidence that he will render himself acceptable to your Majesty, by his constant endeavours to preserve and advance the interest and happiness of both nations. I therefore request your Majesty to receive him favourably and to give full credence to whatever he shall say to you on the part of the United States; and most of all when he shall assure you of their friendship and wishes for your prosperity: and I pray God to have your Majesty in his safe and holy keeping.
            Written at the City of Washington the Eighteenth day of April in the year of our Lord one thousand Eight hundred and three.
            
              Th: Jefferson
            
          